IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00169-CV

TED BOOHER AND RAPID
ENVIRONMENTAL SERVICES, LLC,
                                                            Appellant
v.

HEARNE BUSINESS PARK, LLC,
                                                            Appellee



                           From the 82nd District Court
                             Robertson County, Texas
                          Trial Court No. 08-05-18,113-CV


                           MEMORANDUM OPINION


       The parties have filed a “Joint Motion to Dismiss Appeal.” See TEX. R. APP. P.

42.1(a)(1). It states that the parties have settled all matters between them and that they

jointly request dismissal of this appeal.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.


                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed December 8, 2010
[CV06]




Ted Booher and Rapid Environmental Services, LLC v. Hearne Business Park, LLC   Page 2